Citation Nr: 0819242	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for testicular mass, 
status post bilateral orchiectomy, claimed as the result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for left knee 
osteoarthritis, claimed as the result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as the result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1956 and from December 1960 to February 1964.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The Board notes that the veteran's November 2006 substantive 
appeal included a request for a Board hearing at a local VA 
office.  However, the veteran withdrew this request in 
correspondence dated September 2007.  


FINDINGS OF FACT

1.  The veteran's testicular mass, status post bilateral 
orchiectomy, is not shown by the medical evidence of record 
to be related to the his military service or to any incident 
therein, to include as due to exposure to radiation, or to 
any service-connected disability.

2.  The veteran's left knee osteoarthritis is not shown by 
the medical evidence of record to be related to the his 
military service or to any incident therein, to include as 
due to exposure to radiation, or to any service-connected 
disability.

3.  The veteran's chronic fatigue syndrome is not shown by 
the medical evidence of record to be related to the his 
military service or to any incident therein, to include as 
due to exposure to radiation, or to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  A testicular mass, status post bilateral orchiectomy, was 
not incurred in or aggravated by active duty and is not 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Left knee osteoarthritis was not incurred in or 
aggravated by active duty and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).  

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

If a veteran develops a radiogenic disease following his 
separation from service and contends that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment will be made as to the size and nature of the 
radiation dose.  If it is determined that the veteran was 
exposed to ionizing radiation during service and he 
subsequently develops a radiogenic disease within the 
applicable presumptive period, the case will be submitted to 
the Under Secretary for Benefits for a determination on 
whether the radiogenic disease resulted from exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311 (2007).

Here, the veteran alleges that he developed a testicular 
mass, left knee osteoarthritis, and chronic fatigue syndrome, 
all as secondary to his alleged in-service exposure to 
ionizing radiation.  Specifically, with respect to the 
osteoarthritis claim, he contends that the disorder is the 
result of him "locking his left leg around the Sub railing" 
while sailing through radiation.  

In a rating decision dated July 2004, the veteran was granted 
entitlement to service connection under 38 C.F.R. § 3.311 for 
papillary thyroid cancer, status post thyroidectomy, based on 
the assumption that he served aboard an observer ship during 
the first firing of operational missiles armed with nuclear 
warheads into the Pacific Ocean in May 1955.  However in a 
rating decision dated April 2007, service connection for 
thyroid cancer was severed because the RO found clear and 
unmistakable error in the July 2004 decision.  Specifically, 
the RO found that the veteran's ship did not carry out any 
nuclear weapons tests; thus, the veteran did not qualify as a 
"radiation-exposed veteran" under 38 C.F.R. § 3.311.  

A review of the claims file confirms the RO's April 2007 
conclusion.  A review of his report of separation, Form DD 
214, revealed that he served in the Navy from March 27, 1953 
to September 26, 1956.  During this time, the report noted 
that he had one year, six months, and twenty-four days of 
foreign and/or sea service.  A review of his service 
personnel records revealed that he served onboard the USS 
NEREUS (AS-17) until September 26, 1956.  Extensive 
development revealed that the USS NEREUS was not involved in 
any nuclear launches during this period, and a careful search 
of dosimetry data did not produce any record of radiation 
exposure for the veteran.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  However, testicular mass, 
osteoarthritis, and chronic fatigue syndrome, are not 
entitled to a presumption of service connection based upon 
his alleged in-service exposure to ionizing radiation.  38 
C.F.R. § 3.311.  Moreover, the veteran has not submitted 
competent scientific or medical evidence indicating that any 
of these conditions is related to the veteran's alleged in-
service exposure to ionizing radiation.  As such, the 
veteran's claims must fail under the theory as being 
secondary to in-service ionizing radiation exposure.

A review of the veteran's service medical records is 
completely silent as to any complaints or diagnoses of 
chronic fatigue syndrome or left leg osteoarthritis, although 
records reveal his left leg was 3/4 inch shorter than his 
right leg..  His separation examination, performed in 
September 1956, noted that his upper and lower extremities 
were normal.  Although the same examination noted that the 
veteran had bilateral atrophic testicles, the examiner 
determined that this condition was not considered disabling.  
There was no complaint of, diagnoses of, or treatment for a 
testicular mass in service.

In December 2004, the veteran filed his present claim seeking 
service connection for the bilateral orchiectomy he underwent 
in November 2004.  Imaging of the scrotum conducted in 
October 2004 revealed bilateral lesions involving the 
testicles which were suspicious for metastatic disease, with 
orchitis and primary malignant neoplasia considered less 
likely, as well as small bilateral hydroceles.  The bilateral 
orchiectomy was performed because his physicians feared the 
bilateral nodules may have been malignant, but it was later 
revealed to be a benign condition known as Leydig cell 
hyperplasia.  There is no medical opinion of record 
establishing a nexus between the veteran's testicular 
condition and his period of active service or any service-
connected disability, and no opinion linking the atrophic 
testicles noted in service to the testicular masses found 
many years later.  

He later filed claims for service connection for left knee 
osteoarthritis and chronic fatigue syndrome in February 2005.  
A review of his post service medical treatment records 
revealed the first treatment for left leg pain in the mid-
1990s, many years after service.  He is currently diagnosed 
as having osteoarthritis with bone-on-bone in the medial 
compartment.  Although the veteran presented a November 1999 
private physician letter which opined that his current 
arthritic condition is the result of some "major mechanical 
stress," there is no opinion of record linking the veteran's 
left leg osteoarthritis to his period of service or any 
service-connected condition.  The veteran denied any trauma 
to the left knee and insisted that the condition was caused 
by in-service radiation exposure.  As the osteoarthritis is 
not shown to have manifested to a degree of ten percent or 
more within one year of his February 1964 separation from 
service, presumptive service connection under 38 C.F.R. 
§ 3.309 is not for application.  

With respect to the veteran's claim for chronic fatigue 
syndrome, the Board notes that the record reveals no current 
diagnosis of this condition, aside from the veteran's 
subjective complaints of an inability to sleep.  Although the 
veteran has been diagnosed with fibromyalgia, that claim is 
the subject of an April 2007 rating decision and is not 
currently before the Board for consideration.  Service 
connection requires evidence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no current diagnosis of chronic fatigue 
syndrome, the veteran's claim for that disorder must be 
denied.  

After reviewing the veteran's claims file, the Board finds 
that there is no medical evidence suggesting a link, direct 
or presumptive, between the veteran's claimed conditions and 
his military service, including his alleged in-service 
exposure to ionizing radiation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The veteran's service medical 
records are silent as to any complaints of or treatment for 
any of these conditions, and his post service records are 
also silent as to any diagnosis for any of these conditions 
for many years after his discharge from the service in 
February 1964.   

With respect to all three claims, the Board has considered 
the veteran's written statements as well as the evidence he 
submitted.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 
2 Vet. App. at 494.

The veteran's personal statements or opinions that his 
testicular mass, left knee arthritis, and chronic fatigue 
syndrome are related to service, without evidence showing 
that he has medical training or expertise, is not competent 
evidence required to grant the benefits on appeal.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional treatment records, written statements, and 
articles obtained from the Internet 

However, he was not afforded a VA medical examination that 
specifically addressed the etiology of any testicular mass, 
osteoarthritis, or chronic fatigue syndrome.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain conditions manifested during an 
applicable presumption period, the Board concludes that the 
duty to assist does not require that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a testicular mass, status post 
bilateral orchiectomy, claimed as the result of exposure to 
ionizing radiation, is denied.

Service connection for left leg osteoarthritis, claimed as 
the result of exposure to ionizing radiation, is denied.

Service connection for chronic fatigue syndrome, claimed as 
the result of exposure to ionizing radiation, is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


